Citation Nr: 0001774	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.

3.  Entitlement to an increased evaluation for benign 
prostatic hypertrophy, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for tinea cruris, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to June 
1971 and from May 1974 to July 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The July 1999 certification of appeal lists erroneously a 
claim of a left foot disability as secondary to the 
appellant's service connected left leg disability.  This 
mistake results from a misreading of the appellant's 
imprecise claim.  The appellant refers to a foot condition, 
intending apparently to refer to both of his feet.  The 
correct issue on appeal is entitlement to service connection 
for bilateral pes planus as stated above.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected benign prostatic 
hypertrophy, from zero to 10 percent disabling by an October 
1997 decision.  Because he continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 10 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


FINDINGS OF FACT

1.  The appellant has been diagnosed with bilateral pes 
planus.

2.  Although the appellant's pes planus preexisted his 
service, the appellant was treated multiple times during 
service for pes planus.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims of service connection 
for a right shoulder disability and increased disability 
evaluations for benign prostatic hypertrophy and tinea cruris 
has been obtained by the agency of original jurisdiction.

4.  Service connection for a right shoulder condition was 
denied by the RO by means of a rating decision rendered in 
August 1993.  The appellant was notified of that decision, 
and of appellate rights and procedures, but did not perfect 
an appeal within the statutory time period for such action.

5.  The evidence received subsequent to August 1993, with 
regard to the appellant's claim for service connection for a 
right shoulder disability is both new and material.

6.  Chronic impingement syndrome of the right shoulder was 
incurred in service.

7.  The appellant's benign prostatic hypertrophy is 
manifested by awakening to void at least three times per 
night.

8.  The appellant's tinea cruris is manifested by itching on 
an exposed area.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral pes planus is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The August 1993 rating decision, wherein service 
connection for a right shoulder condition was denied, is 
final.  38 U.S.C.A. § 7105 (West 1991).

3.  The evidence received subsequent to the August 1993 
rating decision, serves to reopen the appellant's claim for 
service connection for a right shoulder disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The appellant is entitled to service connection for 
chronic impingement syndrome of the right shoulder.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

5.  The criteria for an increased disability evaluation to 20 
percent but no greater for benign prostatic hypertrophy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (1999).

6.  The criteria for an increased disability evaluation to 10 
percent but no greater for tinea cruris are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at a September 1963 
pre-induction examination, the appellant was noted to have 
third degree pes planus.

At an April 1967 examination, the appellant's feet and upper 
extremities were evaluated as normal.

At a May 1971 examination, the appellant's feet and upper 
extremities were evaluated as normal.

At a November 1973 examination, the examiner noted third 
degree pes planus but no disability.

In October 1978 the appellant was treated for a strained left 
foot.  The appellant reported that he had twisted his foot 
one week previously while playing football.

In November 1979 the appellant was treated for painful feet 
for the previous two weeks.  The examiner noted that the 
appellant's arches were almost nil bilaterally.  The examiner 
noted also minimal discomfort with palpation.  The examiner 
diagnosed plantis pedis.

In October and November 1982 the appellant was treated for a 
macular rash on his belt line and left wrist region.

In April and May 1983 the appellant was treated for a rash on 
his belt line, abdomen, and wrists.

In November 1983 the appellant was treated for eczema on his 
wrists, neck, and arms.

In May 1984 the appellant was treated for a rash under his 
left eye, on his abdomen, and in a scattered area on his arm.  
The examiner diagnosed apparent recurrent contact dermatitis.

In June 1984 the appellant was examined for complaints of 
pain across his right shoulder.  The appellant stated that he 
had experienced the pain for many years.  He reported no 
history of injury.  The examiner noted some tenderness in the 
upper shoulder muscles.  The examiner diagnosed right 
shoulder pain.

In March 1985 the appellant was treated for recurrence of a 
scaly, papular, hyperpigmented rash on his abdomen, ring 
finger, and neck.  The appellant reported that the rash 
occurred in areas exposed to metal.  The examiner diagnosed 
contact dermatitis to nickel.

At an April 1985 examination, the examiner noted bilateral 
pes planus.  The appellant was referred to podiatry for new 
inserts.

In February 1986 the appellant was treated for a rash on his 
abdomen and the back of his neck.  The examiner diagnosed 
chronic dermatitis, possibly due to nickel or detergent.

On June 14, 1988, the appellant underwent physical therapy 
for right knee pain.  The examiner noted that the appellant's 
gait showed severe hyperpronation, forefoot abduction, and 
hallux valgus.  The examiner noted also extreme forefoot 
varus.  The examiner added that the appellant could not be 
fit for Berkolene orthotics.  The examiner diagnosed pes 
planus.

On June 27, 1988, the appellant was treated for extreme pes 
planus.  The examiner noted that the appellant's feet had 
excessive pronation and he was not able to use Berkolene 
orthotics.

In July 1988 an X-ray examination of the appellant's feet 
revealed bilateral pes planus but no other abnormality.  A 
podiatry consultation showed pronation of the feet, right 
greater than left.  The appellant did not complain of foot 
pain.  The examiner diagnosed mild foot deformity 
(pronation).

In January 1989 the appellant was treated for right shoulder 
pain of approximately three months duration.  The examiner 
noted that the pain increased on resistance to shoulder 
flexion and pronation.  X-ray examination of the shoulder 
revealed no pathology.  The examiner diagnosed tendonitis 
versus bursitis.  The appellant was referred for physical 
therapy.  The physical therapist diagnosed probable mild 
impingement syndrome.

In February 1989 the appellant's right shoulder was examined 
again.  The examiner noted that the appellant was doing well.

In July 1989 the appellant was treated for a rash on his 
stomach and inner elbows.  The examiner diagnosed atopic 
dermatitis.

In December 1989 the appellant underwent physical therapy for 
bilateral pes planus.  The examiner noted that the 
appellant's arch did not reconstitute with toe raising.

In February 1990 the appellant treated for mild erythema of 
the skin around his eyes.  The examiner diagnosed dermatitis 
of unknown etiology.

In February 1990 the appellant was treated for right shoulder 
pain.  The appellant reported that the pain had existed for 
several years.  He explained that the onset had been gradual 
with sports and physical training [PT].  He stated that the 
pain increased after doing pushups or sleeping on his right 
shoulder.  The examiner assessed chronic bicipital tendonitis 
of the right shoulder.

In March 1990 the appellant's right shoulder was examined.  
The range of motion of the appellant's shoulder was within 
normal limits [WNL] without significant pain.  The pain 
increased with resisted flexion, abduction, and rotation of 
the shoulder.  The impingement test was negative.  The 
examiner noted tenderness at the bicipital groove.

In January 1991 the appellant was treated for a rash on his 
face, neck, and abdomen.  The examiner diagnosed eczema and 
acne.

At the appellant's April 1992 separation examination, the 
appellant was noted to have marked pes planus and shoulder 
pain.

In May 1992 the appellant was treated for right shoulder 
pain.  The appellant had full range of motion [ROM].  The 
examiner noted tenderness at the trapezius and supraspinatus 
muscles.  The examiner noted no crepitus, instability, or 
impingement sign.

Post service, at a March 1993 VA examination, the appellant 
complained of a recurrent rash on his wrist, stomach, legs, 
buttocks, and neck.  The appellant reported also that he had 
been diagnosed with arthritis and bursitis of the right 
shoulder.

The examiner noted a flat, dark scaly rash over the upper 
inner aspects of both thighs and over the left buttocks.  The 
examiner diagnosed probable tinea cruris and rule out eczema.

The examiner noted also that the appellant had full range of 
motion of his right shoulder.  The shoulder was not tender.  
No atrophy was seen.  The examiner diagnosed history of 
degenerative joint disease.

On June 22, 1994, the appellant was examined by John Bacon, 
M.D.  The appellant complained of pain in his right shoulder, 
which was worse with use, especially overhead and behind his 
back.  He added that his shoulder popped occasionally.

Dr. Bacon noted tenderness along the anterior acromion and 
greater tuberosity of the right shoulder.  The appellant had 
full range of motion.  Dr. Bacon noted a positive impingement 
sign.

An X-ray examination of the appellant's right shoulder was 
within normal limits.

Dr. Bacon diagnosed impingement syndrome of the right 
shoulder.

In February 1997 the appellant was treated as a VA outpatient 
for right shoulder pain.  He reported also that he had 
occasional blood in his urine.  The appellant reported also 
that he had pes planus for which he wore inserts in his 
shoes.  The examiner noted that the appellant had full range 
of motion [FROM] of his right rotator cuff.

At a March 1997 VA urology examination, the appellant 
complained of reduced urine stream size and having to wake up 
several times at night to urinate.  The appellant complained 
also of recurring hematuria.

The appellant's prostate was 3+ enlarged.

The examiner noted that the appellant urinated eight to ten 
times in a twenty-four hour period.  No pyuria was present.  
There was occasional tenesmus.

An intravenous pyelogram [IVP] revealed findings suggestive 
of mild hypertrophy of the prostate but no evidence of 
obstruction.  The examiner noted that an intravenous 
pyelogram was not very sensitive or specific for evaluation 
of prostatic hypertrophy, which did not result in bladder 
outlet obstruction.

The examiner diagnosed benign prostate hypertrophy.

At a March 1997 VA orthopedic examination, the appellant 
reported that he had never injured his right shoulder.

The appellant was able to flex his right shoulder to 180 
degrees, abduct it to 177 degrees, rotate it internally to 89 
degrees, and rotate it externally to 90 degrees.

X-ray examination of the appellant's right shoulder showed no 
evidence of dislocation or fracture.  There was no evidence 
of joint space narrowing.  No osteophyte formation was seen.  
There was no radiographic evidence of arthropathy.

The examiner diagnosed history of degenerative joint disease 
of the right shoulder.

At a March 1997 VA dermatology examination, the appellant 
complained of monthly episodes of swelling and itching of his 
eyes neck, back, and abdomen since approximately 1987.

The examiner noted patches of post-inflammatory 
hyperpigmentation extending across the anterior neck and an 
area of about 8x10 centimeters of hyperpigmentation in the 
suprapubic area.  The examiner noted also a 2x3 centimeter 
hyperpigmented plaque studded with several vesicular 
appearing papules on the left inner wrist.

The examiner diagnosed allergic contact dermatitis versus 
irritant contact dermatitis, which was chronic and recurring.

In April 1997 John Walker, M.D., prescribed bilateral shoe 
inserts for the appellant.

On September 15, 1997, the appellant was treated as a VA 
outpatient for complaints of blood in his urine, dysuria with 
urination, frequency of urination, and urgency of urination.  
The examiner noted that the appellant's prostate was 
moderately enlarged.  The examiner diagnosed gross hematuria.

On September 19, 1997, the appellant was treated as a VA 
outpatient.  The appellant reported that he had last noticed 
a small amount of hematuria on September 18th.  He reported 
that his dysuria had improved.  He complained of frequency 
and urgency of urination.  The examiner diagnosed resolved 
hematuria.

At a November 1997 VA examination, the appellant complained 
of foot pain.  He reported that he wore corrective inserts in 
his shoes.

The examiner noted that each foot was normal except for pes 
planus, which was marked on the right, where the arch went 
all the way to the floor.  On the left, the appellant had a 
one-half centimeter margin on the medial aspect where it did 
not touch the floor.

An X-ray examination of the appellant's feet revealed no bony 
abnormality.

The examiner diagnosed congenital, bilateral pes planus with 
functional loss due to pain.

In November 1997 Dr. Bacon examined the appellant.  The 
appellant complained of pain in his right shoulder, which was 
worse with use, especially overhead and behind his back.  He 
complained also of pain to both feet.  Dr. Bacon explained 
that the appellant had had a flat-footed disorder for some 
time.  The appellant reported that he wore inserts, which 
provided mild relief of his symptoms.  He stated that the 
pain continued with prolonged standing and walking.

Dr. Bacon noted tenderness along the anterior acromion and 
greater tuberosity of the right shoulder, crepitation with 
range of motion, and a positive impingement sign.

Dr. Bacon noted also a bilateral pes planus deformity with 
tenderness medially along both arches.

An X-ray examination of the appellant's right shoulder was 
within normal limits.

Dr. Bacon diagnosed chronic impingement syndrome of the right 
shoulder.

In a January 1998 statement, Marvin Fourroux of Fourroux 
Orthotics and Prosthetics stated that the appellant was 
evaluated for custom foot orthotics.  Mr. Fourroux explained 
that the appellant had bilateral pes planus.  Mr. Fourroux 
added that the appellant had segmented structural deviations 
consisting of an abducted fore foot, a hyperpronated mid-
foot, and a valgus hind foot.

In a January 1998 statement, Dr. Bacon stated that he had 
reviewed the appellant's service medical records.  He stated 
that the appellant was treated in service for pes planus in 
May 1985 and July 1988.  He stated that the appellant was 
treated for impingement syndrome of the right shoulder in 
January 1989.  Dr. Bacon noted that there were other examples 
throughout the appellant's service medical records showing 
treatment for bilateral pes planus and chronic impingement 
syndrome of the right shoulder.

At a March 1998 VA general medical examination, the appellant 
complained of urinary urgency, dysuria, hesitancy, and 
nocturia.  The appellant complained also of an intermittent 
rash in his inguinal region, lower abdomen, neck and wrist.  
The appellant reported also that he had been diagnosed with 
pes planus and right shoulder impingement syndrome.  The 
examiner noted that, according to the appellant's service 
medical records, the appellant had been treated for these 
disabilities in service.

The examiner noted hyperpigmentation of the skin along the 
appellant's beltline.  The examiner stated that the 
appellant's prostate was of normal size and consistency with 
no palpable nodules.  A sample was hemoccult negative.

The examiner diagnosed history of tinea with hyperpigmented 
skin areas in the belt line and history of prostatitis times 
two with no current evidence of prostate abnormality.

At a March 1998 VA orthopedic examination, the appellant 
reported that he wore corrective shoes for pes planus.

The examiner explained that the appellant's feet appeared 
normal except for pes planus.  The examiner noted no painful 
motion, edema, instability, weakness, or tenderness in the 
feet.  The appellant's gait was good according to his feet 
(Sic).  The examiner stated that the appellant had bilateral 
flat feet with the arches touching the floor.  The alignment 
of the Achilles tendon was good.  There was no valgus or 
varus correctable by manipulation.  Forefoot and midfoot mid-
alignment were not indicated.

The appellant was able to flex his right shoulder to 146 
degrees, abduct it to 152 degrees, rotate it internally to 85 
degrees and rotate it externally to 86 degrees.

X-ray examination of the appellant's feet revealed no bony 
abnormality.

The examiner diagnosed congenital, bilateral pes planus and 
questionable degenerative joint disease of the right 
shoulder.



Analysis

1.  Pes planus

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant has a current diagnosis of pes planus.  
Although the appellant had third degree pes planus that pre-
existed service, the appellant was treated multiple times 
during service for pes planus.

Accordingly, it is plausible that the appellant's pes planus 
was aggravated during service.  Therefore, the appellant's 
claim of entitlement to service connection for pes planus is 
well grounded.


2.  Right shoulder disability

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the well-
groundedness requirement set forth in 38 U.S.C.A. § 5107(a) 
(West 1991) does not apply with regard to the reopening of 
disallowed claims and the revision of prior final 
determinations, insofar as the evidence is reviewed as to 
whether the criteria for the reopening of claims are 
satisfied.  Jones v. Brown, 7 Vet. App. 134 (1994); see also 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  "New" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (holding 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if the claim is well grounded, based upon all the 
evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, the RO, in its August 1993 rating 
decision, denied service connection for a right shoulder 
condition based on its review of the evidence then of record, 
which included the appellant's service medical records and 
the report of a March 1993 VA medical examination.  The RO 
specifically held that a chronic right shoulder condition was 
not shown on VA examination.  The appellant was notified of 
that decision, and of appellate rights and procedures, by a 
letter, dated September 16, 1993.  The appellant did not file 
a notice of disagreement as to that determination.  See 
38 C.F.R. §§ 20.200, 20.302 (1999).  That decision is, 
accordingly, final, and can only be reopened by evidence that 
is both new and material.

The evidence received subsequent to August 1993 includes 
multiple statements by Dr. Bacon diagnosing impingement 
syndrome of the right shoulder.  This evidence is new, not 
only in the sense that it had not previously been of record, 
but in that it presents new information relating to the 
current manifestation of a right shoulder disability.  In 
addition, this evidence is material.  The RO, in August 1993, 
denied service connection for a right shoulder condition on 
the basis that no such disability was shown by the evidence 
of record.  The evidence associated with the claims folder 
since January 1979, which now demonstrates that this 
disability is in fact shown, relates directly to the reason 
for the prior final denial.  See Evans, 9 Vet. App. at 284.

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the appellant's claim is well grounded.  See 
Elkins, 12 Vet. App. 209; Winters, 12 Vet. App. 203.  The 
Court has held that the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); see also Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two).  In the context of a claim initially 
premised on the submission of new and material evidence, the 
question of well-groundedness becomes relevant following a 
determination that such evidence has been received, and that 
the claim is reopened.  As discussed above, the Court, in 
Elkins and Winters, held that any subsequent consideration of 
the claim on the merits must be preceded by a finding that 
the claim is well grounded; that is, whether, considering all 
of the evidence, the claim is plausible.

In the instant case, the elements to establish a well-
grounded claim, as enunciated in Caluza, are satisfied.  The 
evidence demonstrates that the appellant was treated for a 
right shoulder disability in service.  Dr. Bacon has 
diagnosed a current right shoulder disability-chronic 
impingement syndrome of the right shoulder.  In his January 
1998 statement, Dr. Bacon noted that he had reviewed the 
appellant's service medical records and determined that the 
appellant was treated throughout his service chronic 
impingement syndrome of the right shoulder.  Accordingly, Dr. 
Bacon establishes a nexus between the appellant's current 
disability and the disability for which the appellant was 
treated in service.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes medical evidence that the appellant has 
right shoulder impingement syndrome.  It also includes 
medical evidence that is not favorable to his claim.  
Therefore, the evidence must be assessed, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
appellant's service medical records, which show treatment in 
service for right shoulder pain as recently as May 1992, 
statements by Dr. Bacon, which include a diagnosis of chronic 
right shoulder impingement syndrome, and the report of a 
March 1998 VA general medical examination, in which the 
examiner noted that, according to the appellant's service 
medical records, the appellant had been treated for right 
shoulder impingement syndrome in service.  Evidence not 
favorable to his claim includes the March 1998 VA orthopedic 
examination, the March 1997 VA orthopedic examination, and 
the March 1993 VA examination.  The preponderance of the 
evidence is in favor of the claim for service connection for 
chronic right shoulder impingement syndrome, because the 
medical evidence favorable to his claim is more persuasive 
and of greater weight than the unfavorable medical evidence.

Dr. Bacon has reviewed the appellant's service medical 
records and relies on them in relating the appellant's 
current chronic impingement syndrome of the right shoulder to 
service.  None of the VA examiners, who did not diagnose a 
right shoulder disability, indicated that they had reviewed 
the appellant's service medical records.  Further, even the 
examiners at these three examiners did acknowledge that the 
appellant experienced difficulty with his right shoulder.  
They diagnosed the appellant's right shoulder condition as 
history of degenerative joint disease or questionable 
degenerative joint disease of the right shoulder.  To this 
extent, their examinations are consistent with Dr. Bacon's 
examination and diagnosis.

Because the Dr. Bacon's more thorough examination of the 
appellant shows that the appellant has chronic impingement 
syndrome of the right shoulder, the evidence in favor of the 
appellant's claim is more probative and of greater weight 
and, based on this evidence, it is found as fact that the 
appellant does have chronic impingement syndrome of the right 
shoulder that was incurred in service.  Accordingly, for the 
reasons and bases given above, the preponderance of the 
evidence favors the claim for service connection for chronic 
impingement syndrome of the right shoulder.


3.  Benign prostatic hypertrophy

The appellant's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the appellant's 
contention regarding the increased severity of his service-
connected benign prostatic hypertrophy.  See Jones v. Brown, 
7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  All relevant facts have been properly developed, 
and no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The appellant's service-connected benign prostatic 
hypertrophy is currently rated under Diagnostic Code 7527 for 
prostate hypertrophy.  Diagnostic Code 7527 provides that 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals will be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  The 
appellant's predominant dysfunction is urinary frequency.  
Urinary frequency is rated 10 percent disabling daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.  For daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night, a 20 percent rating is assigned.  A 40 
percent rating contemplates daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(1999).

After a full review of the record, the Board concludes that a 
20 percent evaluation for the appellant's service-connected 
status post benign prostatic hypertrophy is warranted under 
Diagnostic Code 7527.  The current clinical findings, as 
shown on the March 1997 VA examination, show that the 
appellant reported that he voided approximately several times 
at night.  The examiner noted that the appellant urinated 
eight to ten times in a twenty-four hour period.  
Accordingly, the appellant is entitled to a 20 percent 
evaluation under the criteria of Diagnostic Code 7527, on the 
basis of urinary frequency on awakening to void at least 
three times per night.

The clinical findings do not support a rating in excess of 20 
percent under Diagnostic Code 7527.  There is no evidence of 
daytime voiding interval of less than one hour or awakening 
to void five or more times per night which would require a 40 
percent evaluation under urinary frequency.


4.  Tinea cruris

The appellant's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the appellant's 
contention regarding the increased severity of his service-
connected tinea cruris.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All 
relevant facts have been properly developed, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The appellant's service-connected tinea cruris is currently 
rated under Diagnostic Code 7806 for eczema.  Diagnostic Code 
7806 provides that eczema manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, warrants a noncompensable rating.  When eczema 
is manifested by exfoliation, exudation, or itching on an 
exposed surface or extensive area, a 10 percent rating is 
warranted.  When eczema is manifested by constant exudation 
or itching, extensive lesions, or marked disfigurement, a 30 
percent rating is warranted.  When eczema is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant a 50 
percent rating is warranted.

At the VA March 1997 VA examination, the examiner noted 
hyperpigmentation across the anterior neck, in the suprapubic 
area, and on the left inner wrist.  The appellant reported a 
history of itching on his eyes, which is supported by the 
appellant's service medical records.

At the March 1998 VA examination, the examiner noted 
hyperpigmented skin areas along the beltline.

The record supports that the appellant's skin disorder 
affects his wrist and at times his face.  Accordingly, the 
preponderance of the evidence demonstrates that the appellant 
has itching on at least one exposed area and the criteria for 
a 10 percent disability evaluation are met.

To warrant an evaluation in excess of 10 percent, there must 
be either marked disfigurement or there must be exudation or 
constant itching, extensive lesions.  The recent VA 
examinations do not demonstrate marked disfigurement or 
constant itching.  The appellant's skin disorder was not 
manifested on his face.  Because the appellant's skin 
disorder has been described as recurrent, it is evident that 
it is not constant.  The hyperpigmentation on the appellant's 
wrist, neck, and groin were not extensive.

Accordingly, an evaluation of 10 percent but no higher for 
tinea cruris is warranted.


ORDER

The claim of entitlement to service connection for bilateral 
pes planus is well grounded.  To this extent only, the appeal 
is granted.

Service connection for chronic impingement syndrome of the 
right shoulder is granted.

An evaluation of 20 percent but no greater for benign 
prostatic hypertrophy is granted, subject to controlling 
regulations governing the award of monetary benefits.

An evaluation of 10 percent but no greater for tinea cruris 
is granted, subject to controlling regulations governing the 
award of monetary benefits.


REMAND

Because the claim of entitlement to service connection for 
bilateral pes planus is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral pes 
planus since July 1998.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The appellant should be afforded a VA 
examination to determine whether his pes 
planus was aggravated in service.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to offer an opinion 
as to whether the appellant's bilateral 
pes planus was aggravated by service.  
Explanation of third degree pes planus, 
marked pes planus, and other relevant 
terms would be particularly useful.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


